Citation Nr: 9909652	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-31 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1  Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30 (1998) beginning in 
January 1994.

2.  Entitlement to an increased evaluation for chondromalacia 
and anterior cruciate ligament (ACL) deficiency of the left 
knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  
During the pendency of his appeal, the veteran moved to 
Omaha, Nebraska, and his case was transferred to the RO in 
Lincoln, Nebraska.

The Board notes that when the veteran submitted his 
substantive appeal in September 1994, he indicated that he 
wanted to appear at a Travel Board hearing.  This request was 
acknowledged by the RO in November 1994.  In March 1995, the 
veteran submitted a VA Form 21-438 wherein he requested a 
local hearing at the RO.  A handwritten notation on the Form 
21-4138 indicates that the veteran's name was withdrawn from 
the Travel Board docket.  The veteran was scheduled for a 
hearing in May 1995 and notified of the hearing date by way 
of a letter dated in April 1995.  A Report of Contact dated 
in May 1995 indicates that the veteran canceled his hearing.  
In May 1997 the veteran again requested a hearing at the RO 
and a hearing was held in June 1997.  While the veteran 
initially elected to testify before a traveling Member of the 
Board, he subsequently asked for, and was granted, a hearing 
before the RO.  As he did not then renew his request for a 
hearing before a traveling Board member, no due process 
violation is present.  





FINDINGS OF FACT

1.  The veteran's January 1994 left knee arthroscopic surgery 
did not require convalescence for one month nor did it result 
in severe postoperative residuals.

2.  The veteran's chondromalacia and an ACL deficiency of the 
left knee is not productive of ankylosis, a limitation of 
extension to 30 degrees, or nonunion with loose motion of the 
tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total convalescent rating 
based on surgery in January 1994 have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1998).

2.  The criteria for a rating in excess of 30 percent for 
chondromalacia and an ACL deficiency of the left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5261, 
5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1985 to 
September 1990.  A review of his service medical records 
reveal that the veteran was treated in December 1985 left 
knee pain.  He first  noticed the pain after running physical 
training.  There was no significant swelling or instability.  
The veteran gave a history of knee problems from football 
injuries prior to service.  He also gave a history of 
arthroscopic surgery in February 1984 with rehabilitation.  
The veteran was diagnosed with a strain.  The SMRs do not 
show any further treatment or complaints involving the left 
knee.  There is no separation physical examination associated 
with the SMRs.

The veteran filed his original claim for service connection 
for a left knee disability in September 1990.  The veteran 
was afforded a VA examination in December 1990.  Pertinent 
findings for the left knee were that the veteran was 
suffering from chondromalacia.  

The veteran was granted service connection in May 1991 for 
chondromalacia of the left knee and assigned a noncompensable 
rating.  The rating was made effective back to the date the 
claim was filed, September 6, 1990.

In February 1993 the veteran sought an increased rating for 
his left knee disability.  He indicated that he had undergone 
surgery on his left knee in January 1993.  In June 1993, the 
veteran asked that he be provided with a temporary total 
disability rating as a result of his January 1993 surgery.

Associated with the claims file are VA treatment records for 
the period from January 1993 to June 1993.  The records 
reflect that the veteran was hospitalized at the VA Medical 
Center (VAMC) in Durham, North Carolina, from January 25-27, 
1993.  The veteran underwent an arthroscopic evaluation of 
the left knee and a repair of a lateral meniscal tear.  
Subsequent outpatient treatment entries reflect that the 
veteran was seen on February 1, 1993.  He had no post-
operative complications.  He was using non-weight bearing 
crutches with his left leg immobilized.  The veteran 
requested that he be authorized to return to work.  The entry 
reflects that he was authorized to return to light duty at 
work.  A February 5, 1993, entry noted that the sutures were 
removed and the scar was well-healed.  The veteran's leg was 
no longer immobilized.  A February 22, 1993, entry noted that 
the veteran was working full-time without problems.  He did 
have some complaints of a mild shooting pain from the lateral 
aspect of his left knee superiorly.  He was to avoid full 
participation in sports at that time.  A March 24, 1993, 
entry noted that the veteran had increased pain in his knee 
after doing a lot of heavy lifting or with changes in the 
weather.  The veteran did well until August 1993 when he 
noticed pain in his knee.  Subsequent entries in September 
and November 1993 reflected that the veteran could have 
another tear in his meniscus.  X-ray study in September 1993 
showed very mild degenerative changes.

The veteran was afforded a VA examination in December 1993.  
The veteran complained of recurrent pain in his knee.  He 
said that it would give out while stepping down and would 
become weak while standing or walking for long periods of 
time.  The examiner noted that the veteran was scheduled for 
an arthroscopic examination in January 1994.  Physical 
examination noted a well-healed surgical incision over the 
lateral aspect of the left knee with tenderness to palpation 
over the lateral join line.  There was a negative McMurray's 
sign.  There was a 1/4 inch increase in circumference of the 
left knee compared to the right.  He had a limited range of 
motion of 0 to 115 degrees.  The cruciate and collateral 
ligaments were intact.  There was no atrophy.  Sensory and 
vascular examination was normal.  The examiner's diagnosis 
was probable tear of the left lateral semilunar cartilage 
with early osteoarthritic changes present in the left knee as 
confirmed by x-rays in September 1993.

In a rating decision dated in January 1994, the veteran's 
left knee rating was increased to 10 percent under Diagnostic 
Code 5257.  He was denied a total temporary rating.  

The veteran was hospitalized at the Durham VAMC from January 
10-13, 1994.  He underwent a left knee diagnostic and 
operative arthroscopy with partial lateral meniscectomy on 
January 11, 1994.  The hospital summary indicated that the 
veteran tolerated the procedure well.  He was noted to 
ambulate without crutches without significant complaint.  He 
was to be discharged with weight-bearing as tolerated and to 
return to the clinic on January 19, 1994.  The January 19, 
1994, entry noted that the veteran was doing well with some 
effusion.  The entry reflected that the veteran was to return 
to work on the next Monday (with January 19th a Wednesday).

In a rating decision dated in May 1994, the RO increased the 
veteran's left knee disability rating to 20 percent, 
effective September 1993.

Associated with the claims file are VA outpatient treatment 
records for the period from January 1994 to November 1994.  
The records reflect that the veteran continued to be seen 
with complaints of left knee pain, especially aggravated by 
work.  A magnetic resonance image (MRI) report from April 
1994 was interpreted to show a number of defects to include 
meniscus damage, and possible partial ACL tear.  The study 
was positive for degenerative changes.  The veteran underwent 
Cybex testing of his legs in September 1994.  An October 31, 
1994, entry noted that the testing showed good quadriceps 
strength bilaterally.

The veteran was afforded a VA orthopedic examination in May 
1995.  The examiner noted the veteran's past surgical history 
as well as the result of the September 1994 MRI.  The veteran 
complained of swelling and pain.  He wore a brace for ACL 
deficiency and had decreased motion.  He also complained of 
being unable to bend and stoop, thereby not being able to 
perform his job as an x-ray file clerk at the VAMC.  He used 
a cane and shoe inserts.  Upon physical examination the 
examiner noted that the veteran wore an ACL brace.  The 
examiner reported that there was atrophy of the left 
quadriceps, measured as 1/2 inch.  The veteran had a range of 
motion of 0 to 90 degrees.  He was tender at the medial joint 
line and had a positive Lachman's.  X-rays of the left knee 
were interpreted to show old Osgood-Schlatter's pathology 
with residual pins from previous surgical procedure.  The 
examiner's diagnoses were: internal derangement of the left  
knee, residual, status post arthrotomy for meniscal disease, 
status post meniscectomy; and, post-traumatic arthrosis of 
the left knee to be confirmed by x-ray.

Additional VA treatment records associated with the claims 
file show that the veteran continued to receive outpatient 
care for his left knee during 1995.  He continued to complain 
of pain and swelling in his left knee.  The veteran was 
hospitalized again in January 1996.  He underwent surgery for 
a partial synovectomy, chondroplasty and lateral retinacular 
release via mini-arthrotomy.  Post-surgical entries in 1996 
reflected that the veteran was not allowed to return to work 
for over four weeks.  

In February 1996, the RO assigned the veteran a temporary 100 
percent rating for the period from January 8, 1996, to 
February 29, 1996.  The veteran was then assigned a residual 
rating of 20 percent for the period of March 1, 1996, and 
after.

The veteran was afforded a VA orthopedic examination in March 
1996.  The examiner noted the veteran's history of prior 
surgeries.  The veteran said that he was required to use a 
cane to walk.  He related that he had persistent effusion in 
his left knee, with limitation of his range of motion due to 
pain, as well as symptoms of giving way.  Physical 
examination revealed moderate effusion of the left knee and 
moderate quadriceps atrophy of the left knee compared to the 
right.  The veteran had a range of motion of -5 degrees of 
full extension to flexion of 95 degrees.  He had a mild 
moderate opening with varus stress as well as a mild opening 
with valgus stress of the knee.  He had negative 
anterior/posterior drawer and negative Lachman's.  He did 
have pain with McMurray's testing in the lateral and medial 
joint lines.  However, there was no palpable McMurray's.  He 
had no tenderness along the medial lateral joint lines with 
compression.  He did have crepitation in the patella femoral 
joint line and increased pain with pressure on the 
patellofemoral joint.  He was neurovascularly intact in the 
left lower extremity.  He had numerous well-healed surgical 
incisions.  The examiner's diagnosis was history of surgical 
repairs in 1993, 1994, and 1996, with persistent effusion, 
quadriceps atrophy, and antalgic gait requiring the use of a 
cane.  A history of progressive degenerative joint disease in 
1996 was also noted.  X-rays were ordered as part of the 
examination but not read.  X-rays from May 1996 were 
interpreted to show a negative left knee.  

The veteran presented testimony at a local hearing in June 
1997.  He testified that he had had three surgeries on his 
left knee.  He said that his knee would give way and that he 
had pain and swelling.  The veteran said that his medication 
helped with the pain.  He would develop pain in his knee at 
work during the course of the day.  He thought that his leg 
had given out between 7 and 10 times during the last month.  
He had been issued a knee brace previously but did not wear 
it much because it hurt and rubbed the skin.  He related that 
he had been issued a new brace in May 1997 and that he wore 
this brace all of the time at work.  He also wore the brace 
if he did much walking.  The veteran further testified that 
his physician said that he needed an ACL repair; and that he 
would have to have a knee replacement in the future.  The 
veteran added that he had missed 85-90 days of work during 
1996 at his previous employer.  However, he had not missed 
much work at his current employment because the work was 
different.  The veteran provided a copy of a May 1997 VA 
outpatient treatment report.  The entry noted that the 
veteran complained about his knee going out when he went up 
stairs.  The results of a physical examination were included.  
The veteran had no effusion or erythema but did have mild 
tenderness.  His range of motion was 0 to 120 degrees.  The 
examiner stated that, clinically, the veteran had a deficient 
ACL.  He did well wearing a brace but had trouble wearing the 
brace at work.  The examiner did not believe ACL 
reconstruction was indicated given the degenerative changes 
already present.  The surgery would likely increase his pain 
but likely would not slow the degenerative process.

The veteran was afforded a VA orthopedic examination in June 
1997.  The veteran had a great deal of parapatellar 
tenderness laterally.  The examiner said that he could push 
the patella against the knee cap without pain.  The veteran 
could not quite extend and lock his knee the last few 
degrees.  He had flexion to 100 degrees.  He had increasing 
pain between 80 and 100 degrees.  He did not have any medial 
or lateral laxity and only suggestion of a positive anterior 
drawer sign.  He walked with a slight limp.  The examiner's 
diagnosis was history of cartilage and ligament derangement, 
right [sic] knee, post-operative with residual 
chondromalacia.  

Associated with the claims file are private treatment records 
from J. A. Bosco, III, M.D., for the period from August 1997 
to January 1998.  Dr. Bosco noted that the veteran had early 
degenerative changes, and he performed left knee surgery in 
October 1997 and January 1998.  The veteran was evaluated for 
instability of his left knee and ultimately underwent surgery 
for ACL reconstruction in October 1997.  He later underwent 
surgery in January 1998 for a lateral meniscal allograft of 
the left knee.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  The examiner noted the veteran's past 
surgical history, including his most recent surgery in 
January 1998.  The veteran had effusion in his left knee and 
was in constant pain as he was only a few weeks post 
operative.  The examiner noted that the veteran was examined 
at his maximum disability under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Physical examination revealed multiple 
well-healed surgical incisions of the left knee.  The veteran 
lacked approximately 5 degrees of having full extension and 
had obvious effusion present in the superior patella bursa.  
His left knee was extremely tender to touch.  The veteran had 
flexion to approximately 130 degrees and his ligaments 
appeared to be intact.  The ACL repair appeared to be intact 
and the ACL and posterior cruciate ligament were within 
normal limits against strong resistance and gravity.  The 
veteran could stand on his toes and heels.  He could also 
squat to a small degree but with pain.  He did not use 
crutches, a brace, a cane or corrective shoes.  He was not 
able to do his usual occupation or daily activities secondary 
to his recent surgery.  X-rays of the left knee showed 
evidence of previous ACL repair and degenerative joint 
disease (DJD).  The examiner's diagnoses were: status post 
ACL repair and lateral meniscus allograft, left knee with 
continued pain, limited motion and DJD; and, chondromalacia 
of the patella.

Associated with the claims file are two statements from Dr. 
Bosco.  The first, dated in May 1998, reflects that the 
veteran was under Dr. Bosco's care for surgeries performed in 
October 1997, and January 1998.  The veteran's next 
appointment was scheduled for October 1998.  The June 1998 
statement again noted that Dr. Bosco was the treating 
physician for the veteran's left knee condition.  He also 
referenced the veteran's back condition.  Dr. Bosco said that 
it was difficult for the veteran to do any type of sedentary 
work as well as any type of work that required squatting and 
lifting.  He added that, because of these limitations, the 
veteran was virtually unemployable for the foreseeable future 
on a permanent basis.

The veteran was requested in July 1998 to submit a VA Form 
21-8940 for compensation based on unemployability.  However, 
he failed to respond to the request. 

The veteran submitted statements dated in June and October 
1998.  In his June statement, the veteran asserted that, in 
contrast to the February 1998 VA examination report, he did 
use a cane to ambulate and that he wore corrective shoes 
provided to him by the VA.  In his October 1998 statement, 
the veteran requested expedited handling of his appeal due to 
outstanding financial obligations.  The veteran submitted a 
copy of a June 1998 VA outpatient treatment record along with 
his June statement.  The record indicated that the veteran 
had an active range of motion of the left knee from -15 
degrees to 120 degrees, and a passive range of motion of -10 
degrees to 120 degrees.  He had motor quadriceps strength 
measured as 4/5 and hamstrings as 5/5.  He was stable to 
varus/valgus and anterior/posterior.  He also had tenderness 
to palpation laterally on his hamstring.  

Associated with the claims file are VA treatment records from 
April 1998 to July 1998.  An April 1998 entry noted that the 
veteran had a restriction on flexion of the left knee to 100 
degrees.  Several July entries document physical therapy 
treatments.  Another July entry noted that the veteran 
suffered a left knee strain while performing stretching 
exercises for his left knee.

In July 1998, the veteran was granted a separate 10 percent 
evaluation for degenerative joint disease of the left knee.

The veteran was afforded a VA orthopedic examination in 
August 1998.  However, the examination focused on the 
veteran's low back and right knee conditions as secondary to 
his left knee disability.  Of note was that the veteran 
favored his left knee dramatically and placed most of his 
weight on his right knee.

Finally, associated with the claims file are VA treatment 
records from August 1998 to October 1998.  An August entry 
noted that the veteran had Grade III chondromalacia of the 
left patella with symptoms affecting his left hip and right 
knee.  Physical examination of the left knee revealed an 
active range of motion of -10 degrees to 120 degrees and a 
passive range of motion of -5 degrees to 120 degrees.  The 
veteran had 5/5 quadriceps strength and hamstrings.  He was 
also noted to be stable to varus/valgus and 
anterior/posterior stresses.  He was also fitted with a knee 
brace in August.  An October 1998 orthopedic clinic entry 
noted that the veteran complained of pain in the lateral left 
knee at the ilio-tibial band that was worse with activity.  
The veteran had been undergoing physical therapy for the 
condition.  The left knee had a range of motion of 10 to 100 
degrees.  There was no varus/valgus laxity.  There was 1+ 
anterior drawer/Lachman's with firm end-point.  The left knee 
was tender to palpation of the ilio-tibial band over the 
lateral femoral condyle.  The entry also noted that the 
veteran had received injections in his left hip to relieve 
pain from tendonitis.  An October 1998 physical therapy entry 
noted that the veteran continued to experience swelling in 
the left knee with any increase in activity.  Regular 
activities like yard work increased his pain dramatically.  
The entry reflected that the veteran had been seen off and on 
since July 1998 and had been consistent with his exercises.  
His left knee pain increased with weight bearing activities.  

In a rating decision dated in December 1997, the veteran was 
assigned a temporary 100 percent disability rating based on 
his October 1997 surgery and estimated recovery period.  A 20 
percent rating was assigned effective February 1, 1998.  In a 
rating decision dated in June 1998, the 100 percent rating 
was extended to April 1, 1998, with the residual 20 percent 
rating then effective.  Finally, in a rating decision dated 
in November 1998, the veteran's residual permanent rating was 
increased to 30 percent.  Further, the veteran was granted 
service connection for degenerative changes of the left knee, 
and service connection for tendonitis of the right knee and 
greater trochanter bursitis of the left hip as secondary to 
his service-connected left knee disability.  He was assigned 
10 percent ratings for each disability.  


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for temporary total rating and an increased evaluation 
for his left knee disability is plausible and, thus, are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

1.  Entitlement to a Total Disability Evaluation for 
Convalescence.

Under the provisions of 38 C.F.R. § 4.30, a temporary total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  A total rating shall be 
assigned if treatment of a service-connected disability 
results in surgery necessitating at least one month of post-
operative convalescence; or required surgery, with severe 
post-operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, the necessity for confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a)(1), (2), and (3).  

In this case, the veteran was inpatient at the Durham VAMC 
from January 10, 1994, to January 13, 1994.  He underwent a 
left knee diagnostic and operative arthroscopy and partial 
lateral meniscectomy.  Post-operative VA records reflect that 
he was seen for follow-up on January 19, 1994.  He was noted 
to have some effusion and a range of motion of 5 degrees to 
95 degrees.  His sutures were removed and he had no effusion.  
The treatment plan was for him to have physical therapy to 
improve his range of motion  and to return to work on the 
next Monday.  The January 1994 VA hospital summary indicated 
that January 19th was a Wednesday.  Based on this evidence, 
the veteran then returned to work on January 24, 1994, 
approximately two weeks after surgery.  Treatment records 
from April 1994 note that the veteran continued to complain 
of pain that was aggravated by bending/stooping on his job.  
Also, an MRI report noted several problems with the veteran's 
left knee.  However, none of the evidence indicated that the 
veteran required any extended period of convalescence and was 
not able to work.  The veteran presented no testimony at his 
June 1997 hearing that supported his claim for a temporary 
total disability rating based on surgery in January 1994.

As the veteran returned to work approximately two weeks after 
his surgery, the need for a month of convalescence has not 
been shown.  Furthermore, the surgery did not result in 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches.  
Accordingly, the criteria for a temporary total rating based 
on the need for convalescence following surgery in January 
1994 have not been met.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a total temporary evaluation for the veteran's 
left knee surgery in January 1994.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).

2.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the veteran's left knee disability has been 
rated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5257, a 30 percent rating is warranted where 
there is a severe disability involving recurrent subluxation 
or lateral instability and is the maximum schedular rating 
under that code.  The veteran is currently rated at the 30 
percent level and VA and private treatment records from 1997 
and 1998 clearly demonstrate that the veteran meets the 
criteria for the maximum 30 percent rating.

The Board notes that since the veteran's disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1998), and the analysis required under DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), are not for application 
in this case.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) 
(Diagnostic Code 5257 not predicated on loss of range of 
motion, 38 C.F.R. §§ 4. 40, 4.45, with respect to pain, do 
not apply).

Since no increase may be granted under Diagnostic Code 5257, 
the Board also has considered whether more than a 30 percent 
evaluation for the left knee is assignable under any other 
potentially applicable diagnostic code.  The Board notes that 
the diagnostic code pursuant to which limitation of motion of 
the leg/knee is measured, Diagnostic Code 5261 for extension, 
is inapplicable as the evidence fails to demonstrate 
disabling pain which effectively limits extension to 30 
degrees or less.  The Board further notes that inasmuch as 
the record reveals no evidence of ankylosis or impairment of 
the tibia or fibula such as nonunion with loose motion, 
requiring a brace, an increased evaluation under Diagnostic 
Codes 5256 and 5262, respectively, are not for application in 
this case.  38 C.F.R. § 4.71a.

The Board notes that the veteran has already been granted 
service connection and assigned a 10 percent rating for DJD 
of the left knee.  Therefore, there is no basis for 
consideration of an additional disability under either 
VAOPGCPREC 23-97, and 9-98, or Lichtenfels v. Derwinski; 1 
Vet. App. 484 (1991).  Moreover, there is no indication in 
the record that the veteran has submitted a notice of 
disagreement with the November 1998 rating decision to 
provide the Board with jurisdiction to consider an increased 
rating for DJD of the left knee.  In light of the foregoing, 
an increased evaluation is not warranted.

As before the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits to justify an increased rating for the veteran's left 
knee disability.  Gilbert.


ORDER

A temporary total convalescent rating based on surgery in 
January 1994 is denied.

An increased rating for chondromalacia and ACL deficiency of 
the left knee is denied.


REMAND

A review of VA medical records associated with the file 
reveals an abbreviated medical record which indicates that 
the veteran was inpatient at the VAMC Durham from January 25, 
1993, to January 27, 1993.  The veteran underwent 
arthroscopic evaluation of the left knee and repair of a 
lateral meniscal tear on January 26.  

In June 1993, the veteran submitted a VA Form 21-4138 
wherein, inter alia, he requested a temporary total rating 
based on his surgery.  The veteran was denied a temporary 
total evaluation in January 1994 and notified of this action 
that same month.  The veteran then submitted a notice of 
disagreement in February 1994.  However, no statement of the 
case (SOC) was issued that addressed the issue of a temporary 
total evaluation for surgery in January 1993.  Therefore, 
that issue is remanded to the RO for issuance of an SOC and 
such further development as may be necessary.  See Manlincon 
v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to a temporary total 
disability rating based on surgery in 
January 1993.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 